Case 1:18-cv-02470-CJN Document 5-1 Filed 11/13/18 Page 1 of 5




          EXHIBIT A
         Case 1:18-cv-02470-CJN Document 5-1 Filed 11/13/18 Page 2 of 5

USPS TrackingW                           FAQs   )   (https://www.usps.com/faqs/uspstracking-faqs.htm)




                         Track Another Package +




   Tracking Number: 70182290000049536761                                                                           Remove X

   Expected Delivery on                                                     -                   a   -




   MONDAY                                                               uA~Npof lcEflbA
                                                                    CertIi9edMa~Fee
                                                                                                              L       USE
                                                                     For delivery information, visit our website at wLvw.[,sps.corn’~.


                                                                                                                               0238
                                                                                                                                         I

   5     20180
         NOVEMBER           See Product Information     \.‘
                                                              r $______________________________________
                                                              m Exta S~vices & Fees (check bojç dd — atflL~w
                                                              o QRet.nReceJpt(Sectoilc)
                                                                  DflateflRSCe~AGWdcoZt

                                                              o QMtdtSmReqiEed
                                                                                                S$    $000
                                                                                                      $0.00
                                                                                               $_______



                                                              o I] Adlit Slgnae Reeticted De~vy $
                                                                                                 $    $000
                                                                                                                           Pnunmk
                                                                                                                            Aere



                                                              ~ Postage             $1A2
                                                              r $
                                                              ru f                                                   11/01/2018
                                                              ru Jeff Session+7.62                                              _________



    O~’ Delivered                                                     United States Attorney General
                                                                      U.S. Department of Justice
   November    5, 2018 at 4:33 am                             r’—    950 Pennsylvania Avenue NW
   Delivered                                                          Washington DC 20530                                      _________


   WASHINGTON, DC 20530
   Get Updates    ‘../




                                                                                                             \,
     Text & Email Updates


     Tracking History


      November      5, 2018, 4:33 am
      Delivered
     WASHINGTON,          DC 20530
     Your item was delivered at      4:33 am on November 5, 2018 in WASHINGTON, DC
      20530.



      November      4, 2018, 12:24 pm
      Available for Pickup
   Case 1:18-cv-02470-CJN Document 5-1 Filed 11/13/18 Page 3 of 5
WASHINGTON, DC 20530



November 4, 2018, 7:23 am
Arrived at Hub
WASHINGTON, DC 20018



November 3, 2018
In Transit to Next Facility



November 1, 2018, 11:16 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER


November 1, 2018. 5:59 pm
Departed Post Office
WASHINGTON, DC 20005



November 1, 2018, 2:03 pm
USPS in possession of item
WASHINGTON, DC 20005




Product Information



 Postal        Features:          See tracking for related item:
 Product:      Certified MailTM   9590940242868190848475
 First-                           (/golTrackGonfirmAction?
 Class                            tLabels=95909402428681 90848475)
 Mail®




                                     See Less   ,~..
           Case 1:18-cv-02470-CJN Document 5-1 Filed 11/13/18 Page 4 of 5

USPS Trackin g’~’                       FAQs ) (https://www.usps.com/faqs/uspstracking-faqs.htm)




                         Track Another Package +




    Tracking Number: 70182290000049533951                                                                         Remove X

    Expected Delivery on                                           U.S. Postal Service’TM
                                                            rR
                                                                   CERTIFIED MAIL® RECEIPT
                                                            U,     Domestic Mail Only
    MONDAY                                                  r
                                                            I,,
                                                            m                                                L U S0238E                I
    5      NOVEMBER
           2018   Q)        See Product Information   ‘./
                                                            U,
                                                            r     CerlifiedMaUFee
                                                                  $_________________
                                                                                    $3~45
                                                              Dctre S~wIces & Fees (check bo.c .dd
                                                            a I] PietisT. R.c&Pi ~TezdcOp~
                                                            C QRewnMec*t(e1.cftcflc)
                                                            0 QCe,~l1edMMIR..tlctedD*vefY $
                                                                                                 $ __________
                                                                                                 $   $0.00
                                                                                                     $11 flO
                                                                                                                     postinaiic
                                                                                                                       Here
                                                                                                                                  09


                                                            0 DMuh$~~                            S   $000
                                                               QA~l $Jgnata Resticted Deivey $ ________________
                                                            C
                                                            r                       $1.42
                                                            n.j                                                   11/01/2018
     & Delivered to Agent                                   a,
                                                                     Federal Ei*~i4~cy Management
                                                                  ~ Agency
                                                                                                                            _________


                                                            rR
    November 5, 2018 at 8:47 am                             a ~ 500 C Street SW
    Delivered to Agent for Final Delivery                   I’-

    WASHINGTON, DC 20472
    Get Updates    \.‘




       Text & Email Updates


       Tracking History


       November 5, 2018, 8:47 am
       Delivered to Agent for Final Delivery
       WASHINGTON, DC 20472
       Your item has been delivered to an agent for final delivery in WASHINGTON, DC
       20472 on November 5, 2018 at 8:47 am.



       November 4, 2018, 10:14 am
       Available for Pickup
   Case 1:18-cv-02470-CJN Document 5-1 Filed 11/13/18 Page 5 of 5
WASHINGTON, DC 20472



November 4, 2018, 8:34 am
Arrived at Hub
WASHINGTON, DC 20018



November 3, 2018
In Transit to Next Facility



November 1,2018, 11:16 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER



November 1, 2018, 5:59 pm
Departed Post Office
WASHINGTON, DC 20005



November 1, 2018, 2:03 pm
USPS in possession of item
WASHINGTON, DC 20005




Product Information



 Postal       Features:          See tracking for related item:
 Product:     Certified MailTM   9590940234787275530221
 First-                          (/go/TrackconfirmAction?
 Class                           tLabels=9590940234787275530221)
 Mail®




                                    See Less   ,~..
